UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2016 – January 31, 2017 Item 1: Reports to Shareholders Annual Report | January 31, 2017 Vanguard Energy Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the year ended January 31, 2017, Vanguard Energy Fund returned nearly 33%, ahead of its benchmark index and the average return of global natural resources funds. • Energy stocks generally posted strong results during the second half of the year as oil prices recovered after historic lows. A strengthening global economy and efforts by oil-producing nations to limit production aided the turnaround. • Natural gas prices tumbled about 18% in January because of a global supply glut. The uncertain price environment did not dampen production, as natural gas continues to supplant coal for energy production. • The fund benefited from strong stock selection and overweight positions among oil and gas drillers as well as exploration and production companies. An underweight position in oil and gas storage and transportation companies detracted. • For the ten years ended January 31, the fund’s average annual return exceeded those of its benchmark and peer funds. Total Returns: Fiscal Year Ended January 31, 2017 Total Returns Vanguard Energy Fund Investor Shares 32.73% Admiral™ Shares 32.83 MSCI ACWI Energy Index 28.54 Global Natural Resources Funds Average 31.99 Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Total Returns: Ten Years Ended January 31, 2017 Average Annual Return Energy Fund Investor Shares 2.73 % Spliced Energy Index 1.15 Global Natural Resources Funds Average -1.05 For a benchmark description, see the Glossary. Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 1 Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.37% 0.31% 1.43% The fund expense ratios shown are from the prospectus dated May 25, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2017, the fund’s expense ratios were 0.41% for Investor Shares and 0.33% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Global Natural Resources Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, As investors, we’re accustomed to hearing about risk. There’s market risk, inflation risk, currency risk, and so on. No form of risk, though, challenges investors quite the way uncertainty can. In my experience, how well we respond to uncertainty can be a key to long-term investing success. Of course, we never have the luxury of complete clarity when investing—none of us has a crystal ball, after all—but the current environment seems to have more than its fair share of uncertainty. There are plenty of question marks surrounding the economy as a new administration rolls out its policies, the Federal Reserve shifts its thinking, and global growth, especially in China, continues to worry market watchers. A general feeling of unsettledness is reflected in many questions I’ve been getting from clients in recent months. Confronting the challenge of the unknowable First, a bit about the difference between risk and uncertainty. Risk can be measured, albeit not with 100% accuracy. An investor armed with the right data can calculate a reasonable probability of, say, a given company missing earnings expectations. Uncertainty can’t be quantified that easily. There are “black swan” events that fall completely outside the realm of the expected. The data needed to make sense of such an event are either not known or unknowable. 3 In times of uncertainty, it’s easy for investors to make bad decisions. Markets often respond to surprise events with volatility. We had plenty of those in 2016, and I expect similar market-rattling events to occur this year. Some investors may interpret volatility as a sign of trouble and flee to whatever they perceive as a safe haven. Others may see buying opportunities at every turn. Both are likely to fall prey to common investor biases, like these: • Focusing on just the information that confirms our decisions. • Buying into the mistaken belief that past performance indicates future results. • Sticking to the familiar at the cost of smart diversification. The problem with these natural inclinations is that they can make us forget about our long-term investment plan. That’s never a good thing. Help yourself avoid unforced errors Sound investing was ingrained in me from an early age. My mother and father did a good job of saving for retirement by building a diversified portfolio. They recognized that diversification is the most logical response to a future that is, inevitably, uncertain. But my family, just like yours, can succumb to common biases. During the 1990s tech boom, my mom, who has always paid close attention to the markets, wanted to invest in some of the high-flying stocks of the moment. She had Market Barometer Average Annual Total Returns Periods Ended January 31, 2017 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 20.81% 10.50% 14.06% Russell 2000 Index (Small-caps) 33.53 7.89 13.00 Russell 3000 Index (Broad U.S. market) 21.73 10.28 13.97 FTSE All-World ex US Index (International) 16.35 1.50 4.79 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.45% 2.59% 2.09% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) -0.28 3.70 2.94 Citigroup Three-Month U.S. Treasury Bill Index 0.30 0.10 0.09 CPI Consumer Price Index 2.50% 1.26% 1.39% 4 The perils of performance-chasing A gap often exists between a mutual fund’s stated return and how much the average investor in that fund actually earned over the same period. That’s because fund returns and investor returns don’t measure quite the same thing. Simply put, the size of the gap depends on when you owned shares in the fund and, maybe even more importantly, when you didn’t. The usual performance yardstick for a mutual fund is its “time-weighted” return. That’s the average annual 3-, 5-, or 10-year performance you might see in a fund report, for example. To get that return, you would have had to buy shares of the fund at the beginning of the stated period, hold onto those shares without adding or selling any, and reinvest all distributions. In contrast, the return earned by the average investor is “dollar-weighted”—it reflects not only the performance of the fund over a given period, but also the timing and amount of cash flows into and out of the fund. Whether you’re looking at stock funds or bond funds, investors as a whole generally don’t fare as well as the funds they invest in, as you can see in the chart below. There may be a number of reasons for this, but cash-flow data suggest that a key factor is investors pouring money into funds that have done well recently and selling those that have disappointed. That might seem like a reasonable strategy, but in practice it often leads to performance-chasing, with investors buying high and selling low. The difference between fund returns and investor returns For the ten years ended December 31, 2015 Note: A basis point is equal to one one-hundredth of a percentage point. Sources: Vanguard calculations, based on data from Morningstar, Inc., for the ten years ended December 31, 2015, the most recent period for which data are available. 5 read about them and heard about them on TV, which confirmed her thinking that they were good buys. Years later, she wanted to sell some holdings when stocks were at their low point during the financial crisis, just before the stock market rebounded. Those were scary times, and she was just trying to protect the nest egg she had so diligently built up over all those years. I’m happy to say she rethought both decisions. None of us, of course, is immune from mistakes. I can fall into traps as well, so I’ve tried to develop habits that help me counter the biases that affect most of us as investors. These habits don’t require great investment acumen. For example, I try to remove emotion from the investing equation. At the end of every year, I look at my retirement account and determine if I need to rebalance. Rarely, though, do I spend time trying to figure out why a certain fund over- or under-performed. I don’t want to be tempted by market noise. Another way to cope with uncertainty: Save more. Just as we can’t know for sure where the markets are headed, we can’t predict when we might have to contend with a health or career setback. Putting away something extra isn’t easy, but it can give us the flexibility to make the most of bad situations. The one thing we can be sure of In investing, there is always going to be uncertainty—and a little pain. It’s difficult to continue to dollar-cost average into a tumbling market. Likewise, short-term noise can tempt us to not rebalance on a regular basis. Disciplined rebalancing is vital to achieving long-term goals. To paraphrase legendary investor John Neff, the best time to invest can be when your stomach is churning most. Because my portfolio is fully diversified, it always contains something that under-performs expectations. There almost always are surprises on the upside, too. This is the power of diversification and a secret to investment success. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 14, 2017 6 Advisors’ Report Vanguard Energy Fund returned 32.73% for Investor Shares and 32.83% for Admiral Shares for the 12 months ended January 31, 2017, ahead of its benchmark index and the average return of global natural resources peer funds. Your fund is managed by two advisors, a strategy that enhances fund diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors also have provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on February 10, 2017. Wellington Management Company llp Portfolio Manager: Gregory LeBlanc, CFA, Senior Managing Director, Global Industry Analyst The investment environment U.S. and global oil prices experienced bouts of volatility during the fiscal year, with West Texas Intermediate crude oil ending January at $53 per barrel. The fund’s benchmark, the MSCI All Country Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 94 10,065 Emphasizes long-term total-return opportunities from Company LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Quantitative Equity 4 387 Employs a quantitative fundamental management Group approach using models that assess valuation, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 231 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 7 World Energy Index, returned 28.5%, outpacing global equities, as measured by the MSCI All Country World Index, which returned 18.6%. The oil market has been rebalancing—albeit slowly—and demand remains robust. For much of the year, inventory levels in the United States remained above the five-year average. We continued to see U.S. production decline as a result of massive capital retrenchment in 2015 and 2016. At the November 30 OPEC meeting, member and nonmember countries agreed to cut production. Looking ahead, the focus will remain on inventory levels and whether countries will follow through with the reductions. Our successes Security selection drove relative results during the period. Our ability to capture opportunities stemming from the increasing quality dispersion in upstream assets continues to be an important source of returns. This was evidenced by our overweight exposure to Pioneer Natural Resources and Energen, which were among the top contributors to relative outperformance. We trimmed both positions on strength. Our underweight exposure to benchmark constituent Exxon Mobil also was beneficial. We believe that the company will be challenged to increase production over the next few years, especially in a range-bound price environment. Our shortfalls We continue to focus the portfolio’s natural gas exposure on low-cost, high-quality assets in the lowest-cost basins, such as Antero Resources, EQT, and Cabot Oil & Gas. Unfortunately, these positions were among the portfolio’s top relative detractors during the period. During the first quarter of 2016, natural gas prices collapsed on the back of unseasonably weak demand due to a strong El Niño, resilient Northeast production, and high inventory levels. This weighed on the share price of our natural gas-related holdings. Fundamentals have also been improving with lower associated gas production, Marcellus pipeline delays, and strong power demand. We remain constructive on the outlook for the names we hold, given their attractive cost structures. The fund’s positioning The portfolio’s overweight allocation to exploration and production focuses on the most cost-efficient North American shale companies. Not only can these businesses survive in an environment where oil prices are less than $60 per barrel, they can grow—and they stand to benefit even more if prices increase. We believe that the market continues to underestimate the productivity gains that the most innovative exploration and production companies can make, and we hope to take advantage of that in 2017. 8 Vanguard Quantitative Equity Group Portfolio Managers: James P. Stetler, Principal Michael R. Roach, CFA Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies Global energy markets enjoyed strong results over the fiscal year as the MSCI All Country World Energy Index returned more than 28%, easily beating the 19% return of global equities as measured by the MSCI All Country World Index. The investment environment Although the past 12 months have been turbulent for the energy sector, oil company fundamentals improved, helping to stabilize prices over the latter half of the year. Crude oil prices recovered from historic lows as OPEC, Russia, and other oil-producing nations coordinated to limit production following a massive buildup of inventories and production capacity. Many companies that had reduced capital spending and idled rigs to adapt to the lower price environment began increasing operational rig counts during the summer. Natural gas prices fell at times in response to low oil prices at the beginning of 2016 and a global supply glut. But natural gas companies made less significant efforts to limit production as liquefied natural gas exports increased in response to growing demand in Mexico and overseas. Investment objective and strategy Although it’s important to understand how our overall performance is affected by the macro factors we’ve described, our approach to investing focuses on specific fundamentals—not on technical analysis of stock price movements. We compare all stocks in our investment universe within the same industry groups in order to identify those with characteristics that we believe will outperform over the long run. To do this, we use a strict quantitative process that systematically focuses on several key fundamental factors. We believe that attractive stocks exhibit four key themes: (1) high quality—healthy balance sheets and consistent cash-flow generation; (2) effective use of capital—sound investment policies that favor internal over external funding; (3) strong market sentiment—market confirmation of our view; and (4) reasonable valuation—avoidance of overpriced stocks. Using these results, we construct our portfolio with the goal of maximizing expected return and minimizing exposure to risks that our research indicates do not improve returns. Our successes and shortfalls For the 12 months, the results from our combined model were positive. Our valuation and management decisions models contributed significantly, while our sentiment model and, to a much lesser extent, our quality model, hurt relative performance. 9 Our positions in sub-industries further upstream in the production process (oil and gas drilling, oil and gas exploration and production, and oil and gas equipment and services) posted the strongest results and drove performance. We also benefited from overweight positions in several U.S. drilling companies and in international oil service companies. Security selection among integrated energy companies also aided performance. An underweight position in oil and gas storage and transportation companies detracted. And our overweight allocation to refiners based on attractive valuations hurt performance, as many of these companies tend to lag when oil prices rise. Our most successful overweight holdings included Seadrill, Worleyparsons, Subsea 7, Idemitsu Kosan, and Hindustan Petroleum. Our results were dragged down by underweighting Valero Energy, Marathon Petroleum, Anadarko Petroleum, and Halliburton. 10 Energy Fund Fund Profile As of January 31, 2017 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.37% 0.31% 30-Day SEC Yield 1.73% 1.82% Portfolio Characteristics DJ MSCI U.S. Total ACWI Market Fund Energy FA Index Number of Stocks 141 139 3,825 Median Market Cap $37.7B $55.9B $56.7B Price/Earnings Ratio -3,727.3x -257.8x 24.1x Price/Book Ratio 1.8x 1.6x 2.9x Return on Equity 5.6% 9.1% 16.4% Earnings Growth Rate -21.5% -21.5% 8.5% Dividend Yield 2.2% 3.3% 1.9% Foreign Holdings 29.3% 46.6% 0.0% Turnover Rate 29% — — Short-Term Reserves 3.0% — — Volatility Measures DJ MSCI U.S. Total ACWI Market Energy FA Index R-Squared 0.96 0.32 Beta 1.04 1.07 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 8.5% Pioneer Natural Oil & Gas Exploration Resources Co. & Production 5.2 Chevron Corp. Integrated Oil & Gas 4.6 Royal Dutch Shell plc Integrated Oil & Gas 4.0 Schlumberger Ltd. Oil & Gas Equipment & Services 3.7 TOTAL SA Integrated Oil & Gas 3.4 EOG Resources Inc. Oil & Gas Exploration & Production 3.1 Baker Hughes Inc. Oil & Gas Equipment & Services 2.3 Diamondback Energy Oil & Gas Exploration Inc. & Production 2.2 BP plc Integrated Oil & Gas 2.2 Top Ten 39.2% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 25, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2017, the expense ratios were 0.41% for Investor Shares and 0.33% for Admiral Shares. 11 Energy Fund Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 0.0% 0.9% Industrials 0.3 0.0 Information Technology 0.4 0.0 Integrated Oil & Gas 35.1 51.4 Oil & Gas Drilling 1.6 0.4 Oil & Gas Equipment & Services 9.1 9.1 Oil & Gas Exploration & Production 37.3 20.6 Oil & Gas Refining & Marketing 7.2 7.8 Oil & Gas Storage & Transportation 3.8 9.8 Utilities 3.7 0.0 Other 1.5 0.0 Market Diversification (% of equity exposure) Europe United Kingdom 6.4% France 3.6 Italy 2.2 Portugal 1.7 Other 0.9 Subtotal 14.8% Pacific Japan 1.0% Australia 0.6 Other 0.1 Subtotal 1.7% Emerging Markets Russia 2.7% India 2.3 Other 1.6 Subtotal 6.6% North America United States 70.2% Canada 6.7 Subtotal 76.9% 12 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2007, Through January 31, 2017 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2017 Final Value One Five Ten of a $10,000 Year Years Years Investment Energy Fund Investor Shares 32.73% 0.44% 2.73% $13,096 • Spliced Energy Index 28.54 -1.29 1.15 11,209 – Global Natural Resources Funds Average 31.99 -2.89 -1.05 DowJones U.S. Total Stock Market 9,002 Float Adjusted Index 21.72 13.91 7.18 20,012 For a benchmark description, see the Glossary. Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Energy Fund Admiral Shares 32.83% 0.50% 2.80% $65,914 Spliced Energy Index 28.54 -1.29 1.15 56,046 Dow Jones U.S. Total Stock Market Float Adjusted Index 21.72 13.91 7.18 100,058 See Financial Highlights for dividend and capital gains information. 13 Energy Fund Fiscal-Year Total Returns (%): January 31, 2007, Through January 31, 2017 For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended December 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 33.10% 1.67% 2.75% Admiral Shares 11/12/2001 33.18 1.74 2.82 14 Energy Fund Financial Statements Statement of Net Assets As of January 31, 2017 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (95.6%) 1 United States (66.4%) Electric Utilities (1.1%) OGE Energy Corp. 3,435,596 115,230 Energy Equipment & Services (9.7%) Schlumberger Ltd. 4,681,316 391,873 Baker Hughes Inc. 3,900,743 246,059 Halliburton Co. 3,976,740 224,964 Patterson-UTI Energy Inc. 5,939,010 166,530 * Transocean Ltd. 190,632 2,663 1,032,089 Multi-Utilities (0.7%) Sempra Energy 688,347 70,480 Oil, Gas & Consumable Fuels (54.4%) Integrated Oil & Gas (15.1%) Exxon Mobil Corp. 10,862,836 911,283 Chevron Corp. 4,413,290 491,420 Occidental Petroleum Corp. 3,102,603 210,263 Oil & Gas Exploration & Production (31.6%) Pioneer Natural Resources Co. 3,080,472 555,193 EOG Resources Inc. 3,264,366 331,594 * Diamondback Energy Inc. 2,257,703 237,443 Cimarex Energy Co. 1,305,074 176,459 * Newfield Exploration Co. 4,377,645 175,456 Anadarko Petroleum Corp. 2,479,024 172,366 EQT Corp. 2,799,713 169,747 * Concho Resources Inc. 1,191,392 166,128 Cabot Oil & Gas Corp. 6,812,373 146,330 * Energen Corp. 2,703,483 145,691 * Antero Resources Corp. 5,383,070 131,401 ConocoPhillips 2,587,303 126,157 Hess Corp. 2,136,350 115,747 Devon Energy Corp. 2,234,839 101,775 * QEP Resources Inc. 5,705,543 99,505 Marathon Oil Corp. 4,750,381 79,569 Noble Energy Inc. 1,980,651 78,751 * Callon Petroleum Co. 4,550,935 69,538 * Rice Energy Inc. 2,960,072 58,698 * Parsley Energy Inc. Class A 1,383,710 48,734 *,2 Centennial Resource Development Inc. 2,014,206 33,120 * WPX Energy Inc. 2,244,609 31,267 Apache Corp. 521,198 31,178 * Continental Resources Inc. 536,758 26,065 * PDC Energy Inc. 346,551 25,624 * Resolute Energy Corp. 495,703 22,797 *,^ Synergy Resources Corp. 2,132,719 18,363 * Extraction Oil & Gas Inc. 179,920 3,224 Murphy Oil Corp. 6,035 174 Oil & Gas Refining & Marketing (5.1%) Valero Energy Corp. 3,420,389 224,925 Phillips 66 2,077,984 169,605 Marathon Petroleum Corp. 3,205,046 154,002 Oil & Gas Storage & Transportation (2.6%) Kinder Morgan Inc. 6,842,681 152,866 Targa Resources Corp. 801,934 46,208 Spectra Energy Corp. 1,035,279 43,119 * Cheniere Energy Inc. 687,242 32,747 Williams Cos. Inc. 39,712 1,145 5,815,677 Other (0.5%) ^,3 Vanguard Energy ETF 578,000 58,407 Total United States 7,091,883 15 Energy Fund Market Value • Shares ($000) International (29.2%) Australia (0.6%) Oil Search Ltd. 10,747,434 56,129 Santos Ltd. 1,007,037 3,064 * WorleyParsons Ltd. 313,054 2,354 Woodside Petroleum Ltd. 15,530 372 61,919 Austria (0.0%) OMV AG 80,402 2,814 Brazil (0.8%) *,^ Petroleo Brasileiro SA ADR 7,714,948 79,155 * Petroleo Brasileiro SA 882,832 4,537 * Petroleo Brasileiro SA Preference Shares 635,900 3,032 86,724 Canada (6.6%) Suncor Energy Inc. (New York Shares) 5,265,751 163,449 TransCanada Corp. (New York Shares) 2,069,451 97,719 Canadian Natural Resources Ltd. (New York Shares) 2,995,938 90,567 * Seven Generations Energy Ltd. Class A 4,112,763 82,208 Encana Corp. (New York Shares) 4,610,474 58,830 Cenovus Energy Inc. (New York Shares) 3,422,194 46,644 ^ ARC Resources Ltd. 2,839,500 44,188 Keyera Corp. 1,419,497 41,671 ^ Crescent Point Energy Corp. 3,198,628 37,290 ^ PrairieSky Royalty Ltd. (Toronto Shares) 605,648 14,196 Suncor Energy Inc. 175,442 5,442 Encana Corp. 300,257 3,833 TransCanada Corp. 80,028 3,775 Enbridge Inc. 86,183 3,669 Canadian Natural Resources Ltd. 96,937 2,931 * Husky Energy Inc. 199,506 2,574 PrairieSky Royalty Ltd. 93,253 2,184 701,170 China (0.6%) PetroChina Co. Ltd. ADR 637,495 50,675 China Petroleum & Chemical Corp. 6,223,600 4,916 China Longyuan Power Group Corp. Ltd. 3,038,000 2,482 Kunlun Energy Co. Ltd. 2,880,000 2,287 Huaneng Renewables Corp. Ltd. 6,816,000 2,115 CNOOC Ltd. 785,717 981 PetroChina Co. Ltd. 394,000 313 63,769 Colombia (0.0%) * Ecopetrol SA ADR 94,911 892 Denmark (0.0%) Vestas Wind Systems A/S 63,255 4,436 Finland (0.0%) Neste Oyj 69,202 2,408 France (3.
